




Exhibit 10.1
November 8, 2012


Thomas Alsborg
 
 
*** Personal & Confidential ***

 

 

Dear Thomas:
We are pleased to offer you the following employment contract in the position of
Executive Vice President and Chief Financial Officer covering the period from
December 1, 2012 through May 31, 2013 (the “Transition Date”). During this
period, you will be entitled to annual base salary of $375,810, plus the
equivalent of an annualized bonus of $500,000, payable bi-weekly, only through
May 31, 2013 together with your base salary. This will result in bi-weekly
payments of approximately $33,685.00, subject to applicable withholding. Upon
appointment of a new CFO, your role will transition to a consulting role through
May 31, 2013 with continued employment status including ongoing employee
benefits.
In addition, provided you remain in continuous employment through the Transition
Date, you will be entitled to receive the following benefits:
(1) a stay bonus of $375,000, payable in a lump sum subject to applicable
withholding within 30 days of the Transition Date, and
(2) continued vesting and extension of the exercise period of your outstanding
equity awards through January 31, 2014.
The benefits described in this letter agreement are subject to your compliance
with the restrictive covenants set forth in Exhibit A hereto (the provisions of
which are incorporated herein by reference) and the terms of your Proprietary
Information and Inventions Agreement with SYNNEX Corporation.
This letter covers the terms of your continued employment with us during this
period and supersedes any prior representations or agreements, whether written
or oral, with respect thereto, including your offer letter dated March 21, 2007
(but not your Proprietary Information and Inventions Agreement, which remains in
full force and effect).
To accept the foregoing terms, please sign and return this letter to me by
November 8, 2012.
Sincerely,


/s/ Kevin M Murai
Kevin M. Murai
President and Chief Executive Officer






I agree to and accept the terms of this letter agreement, including Exhibit A
hereto.


/s/ Thomas Alsborg
 
11/8/2012
Signature
 
Date





--------------------------------------------------------------------------------




EXHIBIT A
RESTRICTIVE COVENANTS
(a)    Covenant Not To Engage in Competitive Activities.
(a)
General. While you are employed by the Corporation and continuing through May
31, 2013, you shall not, directly or indirectly, engage in any activities which
shall be competitive with the business of the Corporation or any of its
subsidiaries (“Competitive Business”) nor be employed by, serve as a director
of, render services as a consultant or adviser to, nor invest or participate in
any manner or capacity in, any entity or person which directly or indirectly
engages in a Competitive Business.

(b)
Exception. Subsection (a) above shall not preclude investments in a corporation
whose stock is traded on a public market and of which you own less than one
percent of the outstanding voting shares.

(c)
Reasonableness of Covenant. You agree that the covenants contained in Subsection
(a) above are reasonable and necessary to protect the confidentiality of the
customer lists, the terms, conditions and nature of customer relationships, and
other trade secrets and confidential information concerning the Corporation and
its subsidiaries, acquired by you and to avoid actual or apparent conflicts of
interest.

(b)
Relief. Without limiting any remedies available to the Corporation, you
acknowledge and agree that a breach of the covenants contained in paragraph (a)
will result in injury to the Corporation and its subsidiaries for which there is
no adequate remedy at law and that it will not be possible to measure damages
for such injuries precisely. Therefore, you agree that, in the event of such a
breach or threat thereof, the Corporation shall be entitled to seek a temporary
restraining order and a preliminary and permanent injunction, without bond or
other security, restraining you from engaging in activities prohibited by
paragraph (a) or such other relief as may be required specifically to enforce
any of the covenants in paragraph (a).

(c)
Definitions. For purposes of these covenants, the following terms shall have the
following meanings:

Confidential Information means any information concerning the business or
affairs of the Corporation or any of its subsidiaries which is not generally
known to the public and includes, but is not limited to, any file, document,
book, account, list (including without limitation customer lists), process,
patent, specification, drawing, design, computer program or file, computer disk,
method of operation, recommendation, report, plan, survey, data, manual,
strategy, financial data, client information or data (including the terms and
conditions of any business relationships between clients and the Corporation or
its subsidiaries), or contract which comes to your knowledge in the course of
your employment or which is generated by you in the course of performing your
obligations whether alone or with others.
Solicit means any action on your part which directly or indirectly involves your
contacting any person for the purpose of inducing such person to become an
employee of any company other than the Corporation or any of its subsidiaries.


